Title: Enclosure: Samuel Parker to Nathan Rice, 2 May 1800
From: Parker, Samuel
To: Rice, Nathan


Oxford [Massachusetts] May 2d 1800
Sir
It is with the sincerest regret that I am obliged to apologize for any negle[c]t in the discharge of the duty incumbent on me as Pay Master of the 16th but circumstances are such as to render it absolutely necessary.
It has not been in my power to comply with the order for makeing out a return of the stores belonging to my department on hand. The clothing for the 16th Regiment was sent to the different recruiting rendezvous in the states of N. Hampshire, Rhode Island & Vermont—& there never having been any Inspection return made out, cou’d not ascertain what was on hand at those places. I have been in daily expectation of receiving at this place that part of the clothing which has not been delivered out at the recruiting stations—the disappointment of which has occasioned the delay. I am sir
with respect, your most Obdt Hmble servt.
Saml Parker PM 16th
Colo Rice
